The court charged the jury that if they believed Green was a bona fide
purchaser of the slave, without any notice of Cowan's mortgage at the time; as his bill of sale was first registered he would, under a fair construction of Laws 1715, chapter 38, be entitled to hold the slave. The jury found a verdict for the defendant. A new trial was refused and judgment rendered, where upon plaintiff appealed.
Laws 1715, ch. 7, sec. 1, gives twelve months for the           (385) registration of conveyances for lands (other than mortgages) By the same act, sec. 7, mortgages of lands or personal property must be registered within fifty days, otherwise subsequent mortgages first registered shall be preferred. By act of 1789, ch. 315, sec. 2, bills of sale for slaves are directed to be registered within twelve months. *Page 216 
By another act passed in 1814, ch. 875, it is declared that all bills of sale for slaves may and shall, within two years after the passing of that act, be admitted to registration under the same rules as heretofore appointed.
At the time when this act passed, the bill of sale to Green had not been executed, but it was executed the January following, and registered within the time prescribed by that act, so that no objection can be made to this deed for want of registration in due time. The mortgage to the plaintiff was not registered within fifty days, nor until the expiration of almost two years after it bore date. It was during that time and after the time had expired within which the mortgage ought to have been registered that the deed was executed to Green. For these reasons, I think the title to the slave in question vested in the defendant, and that judgment should be given for him.
The rest of the Court concurred.
PER CURIAM.                                          No error.
Cited: Davidson v. Beard, post, 521, 523, 524.
(386)